United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1409
Issued: June 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 6, 2014 appellant filed a timely appeal from a May 23, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant established recurrence of disability commencing
September 15, 2009, November 5, 2010 and November 28, 2011 causally related to his April 1,
2009 employment injury; and (2) whether appellant met his burden of proof to establish cervical
radiculopathy, right lateral epicondylitis, right bicipital tendinitis, right carpal tunnel syndrome,
and left supraspinatus tendon tear as consequential injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 6, 2009 appellant, then a 35-year-old detention and removal assistant filed a
traumatic injury claim alleging that on April 1, 2009 he injured his right arm/elbow when a
coworker startled him and caused him to jump. He hit his elbow against the edge of a desk,
causing severe pain and swelling. OWCP initially accepted the claim for contusion of right
elbow and forearm and injury to right ulnar nerve, and paid compensation benefits. Appellant
stopped work on April 1, 2009, returned to work on April 6, 2009, stopped work again on
April 9, 2009, and returned to work on August 3, 2009 in a limited-duty capacity.
On October 20, 2009 appellant filed a claim for a September 15, 2009 recurrence of
disability causally related to his April 1, 2009 work injury. He noted that he could not perform
his restricted part-time duties as the work injury had affected the motion of his fingers and
elbow, caused weakness and difficulty in typing and writing, and the pain elevated to his wrist
and shoulder.
In a July 31, 2009 report, Dr. Shrenik G. Shah, a Board-certified internist, diagnosed
paresthesia right elbow, carpal tunnel syndrome, and tendinitis right elbow. He cleared appellant
to return to work on August 3, 2009 with restrictions of lifting no more than 20 pounds and no
more than two hours of computer work for four weeks. In an August 31, 2009 report, Dr. Shah
noted appellant’s complaints of continued right elbow and right finger pain and diagnosed
paresthesia right elbow, carpal tunnel syndrome, tendinitis right elbow, and acute right-sided
cervical strain. He advised that appellant could work part time with restrictions. In a
September 15, 2009 report, Dr. Shah reiterated the diagnoses and recommended an elbow
magnetic resonance imaging (MRI) scan. He opined that appellant could not work from
September 15 through October 23, 2009 due to tendinitis of the right elbow. An October 15,
2009 MRI scan of the right elbow showed very minimal edema.
An October 22, 2009 MRI scan of the right shoulder showed supraspinatus tendinitis
without evidence of rotator cuff tear and an October 22, 2009 right wrist MRI scan showed mild
tenosynovitis of the carpal tendon and old styloid fracture. In an October 22, 2009 report,
Dr. Shah recommended that appellant stay off work from October 15 through November 27,
2009 due to paresthesia of the right elbow, carpal tunnel syndrome, and tendinitis right elbow.
In a November 30, 2009 note, he recommended that appellant stay off work for four more weeks
until December 29, 2009 due to paresthesia of the right elbow, carpal tunnel syndrome, and
tendinitis of the right elbow.
By decision dated December 21, 2009, OWCP denied the recurrence claim as the
evidence of record failed to demonstrate a change in the nature and extent of appellant’s injuryrelated disability or the nature and extent of his limited-duty position. The decision noted that
appellant had been returned to a light-duty employment position and had failed to present any
rationalized medical evidence to establish that he could no longer perform the light-duty
assignment.
In a December 22, 2009 report, Dr. Shah noted that appellant’s right elbow pain
worsened after he shoveled snow. He recommended that appellant see an orthopedist and held
him off work on January 29, 2010. In a December 31, 2009 report, Dr. Shah wrote that

2

appellant’s conditions of right elbow tendinitis and right carpal tunnel syndrome “happened from
an accident at work April 1, 2009” and appellant could not return to work.
In a January 6, 2010 report Dr. Gary R. Rombough, a Board-certified orthopedic surgeon,
reported extensive right elbow pain when appellant had recently shoveled snow. He stated that
appellant’s electromyogram (EMG) was positive for ulnar neuropathy right arm, but the MRI
scans of the right elbow and wrist were unremarkable. Dr. Rombough diagnosed exacerbation of
work injury to right elbow and mild carpal tunnel syndrome of a sensory nature and held
appellant off work from mid-August 2009 until January 21, 2010 due to right medial
epicondylitis.
Dr. Rombough, in a January 20, 2010 report, noted appellant’s continued complaints of
right arm pain and right finger numbness. He diagnosed cervical radiculopathy and
recommended a cervical MRI scan. In a January 28, 2010 report, Dr. Shah indicated that
appellant could not work until at least March 5, 2010 due to tendinitis and paresthesias right
elbow and carpal tunnel syndrome. He noted that appellant “was getting better with arm until
snow shoveling.” A March 2, 2010 cervical MRI scan was noted to show a bulge at C3-4 and a
right-sided disc herniation at C5-6. In a March 4, 2010 report, Dr. Rombough diagnosed right
C5-6 disc herniation and recommended physical therapy. In a March 16, 2010 report, Dr. Shah
diagnosed herniated cervical disc and paresthesias right elbow.
Appellant filed a request for reconsideration of the December 21, 2009 decision.
By decision dated April 28, 2010, OWCP denied modification of the December 21, 2009
decision as the medical evidence failed to show an objective worsening of the accepted workrelated conditions of right elbow contusion and right elbow ulnar nerve injury and that
appellant’s other diagnosed conditions had not been accepted as causally related to the April 1,
2009 work injury. Moreover the decision noted appellant’s flare up while shoveling snow,
which resulted in extreme pain, was a new, intervening, nonwork injury breaking the chain of
causation from his accepted work injury.
In a May 27, 2010 report, Dr. Shah noted appellant’s complaints of continued pain of the
right elbow and diagnosed paresthesias right elbow, cervical herniated disc, and accelerated
hypertension. In a June 21, 2010 report, Dr. Rombough diagnosed a cervical disc herniation
secondary to the workers’ compensation injury. In an August 5, 2010 report, Dr. Shah found that
appellant could not work until at least August 20, 2010 due to right elbow paresthesias and
cervical herniated disc. August 17, 2010 cervical x-rays were stated to be unremarkable.
An August 15, 2010 emergency department record reported that appellant complained of
increased left neck pain that started that day when he turned his head while praying. The
emergency department noted his medical history of cervical herniated discs. Radiculopathy was
diagnosed. An August 17, 2010 cervical MRI scan showed bulging discs at C3-4, C4-5, and C67 and a small protrusion at C5-6. In an August 19, 2010 report, Dr. Shah indicated that appellant
was unable to work until August 31, 2010 due to paresthesia of the right elbow and a cervical
herniated disc. In an August 19, 2010 report, Dr. Rombough noted that a cervical MRI scan
showed a right disc protrusion at C5-6 and that on August 20, 2010 he diagnosed herniated
cervical disc and stated that appellant could return to work on September 27, 2010. He noted on

3

September 24, 2010 that appellant found physical therapy to be helping a little and held appellant
off work until October 25, 2010.
Appellant advised Dr. Rombough that he felt he may lose his job due to his injury and
asked Dr. Rombough to release him to return to work.
In an October 22, 2010 report, Dr. Rombough noted appellant’s complaints of right arm
pain and carpal tunnel syndrome symptoms and that he wanted to try to return to work. In an
October 22, 2010 note, he returned appellant to work on October 28, 2010 with frequent breaks
from the computer and no lifting over 10 pounds. However, an October 25, 2010 Form CA-17,
signed by Dr. Rombough, indicated that appellant’s regular-duty job required 20 pounds
lifting/carrying along with other duties and Dr. Rombough opined that appellant could return to
his regular duty.
Dr. Rombough again noted in a November 8, 2010 report that appellant’s complaints of
neck pain going into his right arm, shoulder pain, right elbow pain, and numbness of his right
thumb and index and long fingers. He diagnosed cervical disc herniation, right bicipital
tendinitis, right medial and lateral epicondylitis, and right carpal tunnel syndrome. In a
November 8, 2010 note, Dr. Rombough again held appellant off work until December 13, 2010.
In a November 10, 2010 report, he noted that appellant had hit his right arm on a desk at work in
April 2009 and had now developed neck pain. Dr. Rombough noted the snow shoveling incident
in his report, but not the prayer incident. He opined that appellant “sustained an injury to his
right upper extremity, which resulted in cervical disc herniation, right medial and later
epicondylitis, right bicipital tendinitis, and right carpal tunnel syndrome, all directly related to
the accident.”
On November 12, 2010 appellant filed a claim for a recurrence of disability commencing
November 5, 2010 causally related to the April 1, 2009 work injury. He claimed that he had
returned to work, but his pain and suffering were unbearable and his orthopedist took him off
work. Dr. Rombough continued to hold appellant off work until January 28, 2011 due to carpal
tunnel syndrome, cervical disc herniation, and right elbow tendinitis. In a January 24, 2011 note,
he extended the period of disability to March 28, 2011 due to cervical radiculopathy, right carpal
tunnel syndrome, and right elbow tendinitis.
By decision dated February 8, 2011, OWCP denied the November 5, 20102 recurrence
claim as the medical evidence failed to establish an objective worsening of his accepted workrelated conditions such that he could not work. Appellant subsequently requested a telephonic
hearing on this denial, which was held on June 7, 2011.
In a March 8, 2011 report, Dr. Rombough indicated that appellant had continued pain in
his neck and right elbow along with numbness in his finger, noting that he did not want
epidurals. He diagnosed persistent cervical radiculopathy, right bicipital tendinitis, right
epicondylitis, and right carpal tunnel syndrome and found that appellant could not work. In an

2

The February 8, 2011 OWCP decision incorrectly notes an alleged recurrence claim of November 8, 2010
instead of November 5, 2010, which is found to be harmless error.

4

April 4, 2011 report, Dr. Rombough noted appellant’s complaints of pain in his neck going down
his right arm and advised that he should undergo cervical epidural blocks.
In a May 5, 2011 report, Dr. John Secoy, a Board-certified anesthesiologist, diagnosed
pain of the cervical spine, right elbow, wrist, and fingers for two years. He stated that the pain
started on April 1, 2009. Dr. Secoy diagnosed cervical intervertebral disc displacement without
myelopathy and right cervical radiculopathy.
At the June 7, 2011 hearing, appellant testified that he had no problems with his right
upper extremity or his neck before April 1, 2009. He denied any new accidents or injuries since
April 1, 2009. Appellant stated that he returned to work in October 2010, but he had trouble
performing his daily jobs of computer and file work as it aggravated the pain and tingling of his
right elbow and right wrist, which increased until he stopped work on November 5, 2010.
In a June 1, 2011 report, Dr. Rombough stated that since he had been treating appellant
his symptoms had worsened and he needed cervical epidurals, right lateral epicondylar release,
and right carpel tunnel release. He opined that based on his examination and the objective
medical evidence, “all these diagnoses and symptoms are directly and causally related to the
[w]orkmen’s [c]ompensation injury.”
By decision dated August 16, 2011, an OWCP hearing representative affirmed the
February 8, 2011 OWCP decision for the alleged recurrence of November 5, 2010. The hearing
representative specifically found the occurrence of a cervical injury on April 1, 2009 was not
established upon the present record.
By letter dated September 27, 2011, received by OWCP on October 4, 2011, appellant
filed a request for reconsideration of both the August 16, 2011 decision (denying the recurrence
claim of November 5, 2010) and the April 28, 2010 decision (denying the recurrence claim of
September 15, 2009).
In a November 17, 2011 report, Dr. Secoy reported that appellant had returned to work in
early November 2011 as a trial with limitations in place. Appellant reported that he was doing
poorly at work and was issued 7.5 milligrams (mg) of Mobic. An impression of cervical disc
herniation and cervical radiculopathy was provided with a note that he would return to work. In
a November 23, 2011 report, Dr. Shah opined that appellant had never complained of similar
symptoms prior to the work incident, so his conditions seemed to be a direct result of the injury
he sustained at work.
By decision dated November 9, 2011, OWCP denied appellant’s request for
reconsideration of the April 28, 2010 decision as it was untimely filed and failed to establish
clear evidence of error. That decision was thereafter vacated on November 16, 2011 as OWCP
had erroneously used the incorrect standard of review for an untimely request for
reconsideration.
By letter dated November 30, 2011, OWCP advised appellant that the additional
condition of a herniated cervical disc at C5-6 had been accepted.

5

Soon thereafter, on December 5, 2011, appellant claimed a November 28, 2011
recurrence of disability. He had returned to work on November 7, 2011 and stated that he had
elbow, neck, and wrist pain each day such that he stopped work on November 28, 2011. By
letter dated December 19, 2011, OWCP advised appellant that he experienced a new injury, not a
recurrence. Appellant’s case was assigned claim number xxxxxx987.
By decision dated February 9, 2012, the claim for new injury was denied. Appellant
requested a review of the written record.
In a December 1, 2011 Form CA-20, Dr. Secoy noted that appellant was released to work
on November 3, 2011 but had difficulties at work “due to herniated neck pain and weakness on
the right hand (epicondylity).” He advised appellant to stay off work “until betterment of
[appellant’s] injury conditions.” Dr. Secoy further opined that appellant’s condition was due to
the April 1, 2009 work injury. In a December 7, 2011 office note, he reported that appellant had
an exacerbation of his pain for which he went to the emergency room on November 28, 2011.
OWCP issued two decisions on January 5, 2012. These decisions denied modification of
both its August 16, 2011 decision (denying a recurrence of disability commencing November 5,
2010) and its April 28, 2010 decision (denying a recurrence of disability commencing
September 15, 2009). Appellant requested reconsideration.
In a January 12, 2012 letter, Dr. Secoy indicated that he examined appellant on
November 17, 2011 and appellant showed severe pain on the neck while turning to the sides.
Both the right shoulder and right elbow had decreased motion and weakness. Appellant
complained that he could not sleep well at night because of the pain and stated that Gabapentin
100 mg and Tramadol were taken at work so he could perform his routine duties. Dr. Secoy
noted that appellant called his office twice on November 28, 2011 stating that he was in severe
pain and could not sleep well. Appellant called again on November 30, 2011. On December 1,
2011 he returned for an examination with Dr. Secoy and claimed that his existing neck, shoulder,
and elbow injuries were aggravated while photocopying, which caused him to go to the
emergency room on November 28, 2011. Dr. Secoy disagreed with the determination that this
was a new injury. He concluded that the exacerbation of appellant’s workers’ compensation
injury caused appellant to go to the emergency room. Based on Dr. Secoy’s examination, there
were no new injuries to appellant’s neck, right shoulder, right elbow, and right wrist on
November 28, 2011, only the continuation of the existing workers’ compensation injury.
In a February 22, 2012 report, Dr. Secoy confirmed that he examined appellant on
February 9, 2012 and that appellant stated that he was depending on his left hand after the work
incident and was now experiencing severe pain in his left shoulder. He stated that the
February 17, 2012 MRI scan showed some abnormalities. Dr. Secoy opined that appellant’s
problems on the left shoulder resulted from the continuous usage of his left hand because of the
weakness of right hand due to the injury sustained at work.
By decision dated May 1, 2012, OWCP denied modification of its January 5, 2012
decision denying appellant’s recurrence claim commencing September 15, 2009.

6

In a May 1, 2012 letter, OWCP requested additional factual and medical evidence to
support the claimed recurrence of November 28, 2011. It received appellant’s statement and
medical evidence. The medical evidence included hospital emergency department pathology
testing from November 28, 2011 and discharge medicals, a November 28, 2011 computerized
tomography scan of the cervical spine and upright portable chest, and a Form CA-20 and excuse
from work note dated December 1, 2011 from Dr. Secoy.
By decision dated May 8, 2012, an OWCP hearing representative remanded the
November 28, 2011 recurrence claim to OWCP to adjudicate the recurrence and combine claim
number xxxxxx987 with the current case, claim number xxxxxx652. The hearing representative
noted that appellant returned to work on November 7, 2011, performing minimal duties for two
weeks. He then began regular duties with accommodations. OWCP combined the records on
June 15, 2012 and reviewed the complete record.
On May 29, 2012 appellant requested reconsideration of the January 5, 2012 denials of
his recurrence claims of September 15, 2009 and November 5, 2010.
By decision dated August 1, 2012, OWCP denied the claimed recurrence of
November 28, 2011 on the basis that the evidence of record failed to demonstrate that the
claimed recurrence of disability was causally related to the Apri1 1, 2009 work injury. It noted
that the recurrence was developed on May 1, 2012 and additional medical evidence had been
reviewed.
By decision dated October 17, 2012, OWCP denied modification of the January 5, 2012
decisions denying appellant’s claims for recurrence commencing September 15, 2009 and
November 5, 2010. It noted that none of the medical evidence supported a change in the nature
and extent of his injury-related condition or in his employment duties. OWCP also noted that
appellant’s recurrence claim of November 28, 2011 had been denied by decision dated August 1,
2012 and that the evidence in that claim had been reviewed and considered.
On October 25, 2012 appellant requested reconsideration of the denial of his recurrence
claims of September 15, 2009, November 5, 2010, and November 28, 2011. The documentation
included numerous duplicate medical reports previously of file and previously considered.
Evidence submitted in support of appellant’s reconsideration included: appellant’s
May 23, 2012 statement and duplicative medical evidence already in file. New medical evidence
submitted consisted of a February 17, 2012 MRI scan report which provided an impression of
partial thickness undersurface tears of the supraspinatus and infraspinatus tendons and a
suspected anterosuperior cartilaginous labrum tear. In an undated report, Dr. Shah stated that
appellant sustained an injury to his right elbow and neck after being startled by a coworker at
work. This was initially treated as epicondylitis, carpal tunnel syndrome without any success.
Dr. Shah noted that a cervical spine MRI scan showed herniated disc and protrusion. He noted
that appellant never had previous radicular symptoms and concluded that “this seems to be a
direct result of the injury sustained at work.” Dr. Shah also noted that appellant has been out of
work for several months due to this injury.

7

In an October 4, 2012 report, Dr. Secoy indicated that he was treating appellant for
multiple conditions stemming from the April 1, 2009 injury which were: cervical radiculopathy,
right lateral epicondylitis, right bicipital tendinitis, right carpal tunnel syndrome, and left
supraspinatus tendon undersurface partial tear. He stated that it was clear appellant sustained
multiple injuries at work and these injuries aggravated or worsened on November 28, 2011 at
work while photocopying, causing appellant to go to the emergency room. Dr. Secoy opined,
based on the nature of appellant’s injury, that it was better for him to stay off work rather than to
aggravate the injuries again.
In an October 23, 2012 report, Dr. Rombough noted no history of trauma since the
original workmen’s compensation accident. He noted appellant’s complaints of pain in his neck
going down both arms, in both shoulders, and weakness in his hands. Dr. Rombough provided
an impression of a combination of cervical radiculopathy, ulnar nerve entrapment, and bicipital
tendinitis. An MRI scan of the left shoulder showed a partial undersurface tear of the rotator
cuff. Dr. Rombough opined that most of appellant’s symptoms in the left shoulder were due to
bicipital tendinitis. Additional diagnostic testing was recommended.
By decision dated December 4, 2012, OWCP affirmed its prior decision finding that the
evidence of record failed to establish that appellant’s condition had materially changed to the
point where he could no longer work on the dates of the three claimed recurrences.
Appellant requested reconsideration of OWCP’s December 4, 2012 decision. Evidence
submitted with his request included his March 1, 2013 letter, diagnostic testing, November 20,
2012 MRI scan reports of the right shoulder and cervical spine, MRI scans of the left shoulder
dated February 17 and November 20, 2012, physical therapy reports, an e-mail dated
September 15, 2009, a fitness-for-duty note dated January 15, 2013, an EMG nerve conduction
velocity report dated November 29, 2012, and a January 22, 2013 New York Life Insurance form
signed by Dr. Suhas Badarinath, a Board-certified physiatrist, which noted that appellant was
unable to work from January 15, 2013 to the present due to rotator cuff tendinitis and cervical
disc herniation.
Medical reports dated April 19 and October 4, 2012, January 15, February 5 and 28,
March 12, and April 2 and 16, 2013, from Dr. Badarinath were also received. Dr. Badarinath
noted the history of the April 1, 2009 work injury, findings on examination, and provided an
assessment of sprained rotator cuff, contusion of elbow, injury to the ulnar nerve, cervical disc
displacement, and cervical spondylosis. She opined that appellant’s pain from medial
epicondylitis, rotator cuff sprain, and cervical radiculopathy was the result of the April 1, 2009
work-related injury. On January 15, 2013 Dr. Badarinath recommended that appellant be off
work until he was reevaluated due to his chronic neck pain, arm radicular pain, and shoulder pain
following work-related injury.
By decision dated May 13, 2013, OWCP denied modification of the December 4, 2012
decision on the basis that the medical evidence was insufficient to establish an expansion of
appellant’s claim to include a left shoulder injury, an inability to return to work on the claimed
recurrence dates of September 15, 2009, November 5, 2010 or November 28, 2011, or that his
condition had materially worsened to the point where he was disabled.

8

On March 10, 2014 appellant requested reconsideration of OWCP’s May 13, 2013
decision. He also requested that his claim be expanded to include left and right shoulder
conditions. Evidence included with his reconsideration request included July 18, 2013 MRI scan
reports of the left and right shoulders, a May 7, 2013 MRI scan cervical report, a November 6,
2013 x-ray of the shoulder, November 25, 2013 and February 17, 2014 reports on nerve block
injections to the C4-5 and C5-6 areas, an April 16, 2014 anesthesia record, an April 28, 2014
epidural C7-T1, physical therapy prescriptions for the shoulder and/or cervical areas and reports
by physical therapists, requests for physical therapy, requests for nerve blocks and various
prescription slips advising of an inability to work. Medical reports previously of record were
also received.
Also received were appellant’s March 4, 2014 statement requesting reconsideration, other
statements dated June 24, July 24, August 7, and November 8, 2013 and January 30, 2014, a
removal action of November 18, 2013 and documents pertaining thereto, a May 13, 2013 letter
from the Office of Personnel Management (OPM) accepting his carpal tunnel syndrome claim, a
January 30, 2014 decision by the Equal Employment Opportunity Commission (EEOC)
dismissing his claim and associated documents, and an article from the Malankara Jacobite
Syrian Christian Network regarding appellant.
In an August 8, 2013 report, Dr. Mohammed Shafi, an internist and Board-certified
gastroenterologist, noted that appellant’s complaints regarding his neck and bilateral shoulder
pain have been ongoing for the last five years. Appellant stated that he injured his shoulder and
neck when somebody came from behind, startled him, and he jumped, injuring his neck and
shoulders. Examination findings were provided and an assessment of complete rupture of rotator
cuff, nontraumtic right, old tear of rotator cuff, rotator cuff syndrome, bilateral; partial
nontraumatic tear of left rotator cuff; cervical intervertebral disc disorder with myelopathy; and
cervical spondylosis without myelopathy was provided. In his October 1, 2013 report, Dr. Shafi
noted that appellant presented for right elbow pain and swelling. A diagnosis of medial
epicondylitis elbow was provided.
In a November 6, 2013 report, Dr. Michael T. Lu, a Board-certified orthopedic surgeon,
noted appellant’s history of injury. Impressions of displacement of cervical intervertebral disc
without myelopathy chronic, brachial neuritis or radiculitis NOS chronic, medial epicondylitis
right chronic, pain in joint, right forearm chronic, and disorders of bursae and tendons in bilateral
shoulder region chronic were provided. Dr. Lu advised that the abnormal findings on appellant’s
shoulder MRI scan may be age appropriate. He noted that appellant’s physical examination
revealed pain out of proportion to his radiographic findings and stated that much of his shoulder
pain may be originating in his neck. Dr. Lu also found that appellant’s right elbow and wrist
pain were out of proportion to his radiographic findings. He stated that his examination was
nonspecific for a single pathology that might be surgically addressed.
In reports dated April 30, May 14, June 13 and 27, July 18, August 29, September 19 and
October 23, 2013, and January 9 and March 3, 2014, Dr. Badarinath continued to provide
assessments of cervical radiculopathy, cervical spondylosis, bilateral shoulder pain, injury right
ulnar nerve, medial epicondylitis, cervical disc displacement, and rotator cuff sprain. She
advised that appellant’s pain was a result of the April 1, 2009 work injury.

9

By decision dated May 23, 2014, OWCP denied modification of its May 13, 2013
decision. It noted that the medical documentation submitted (the reports by Drs. Shafi, Singh,
Lu, and Badarinath) did not address recurrent disability on the dates claimed, nor did they
mention any incidence of recurrent disability or provide an opinion on recurrent disability. Nor
did they explain how such disability would be causally related to the accepted work incident.
Furthermore, it noted that no medical opinion of record suggested that additional conditions
arose as a result of any of the three claimed recurrences, or the accepted work injury of
April 1, 2009.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 When an employee, who is disabled from the job he or she held when
injured on account of employment-related residuals, returns to a light-duty position or the
medical evidence establishes that light duty can be performed, the employee has the burden to
establish by the weight of reliable, probative, and substantial evidence a recurrence of total
disability. As part of this burden of proof, the employee must show either a change in the nature
and extent of the injury-related condition, or a change in the nature and extent of the light-duty
requirements.4
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a contusion of his right elbow and forearm,
injury to his right ulnar nerve, and a herniated cervical disc at C5-6 as a result of the April 1,
2009 work incident.
The record reflects that, at the time of his September 15, 2009 claimed recurrence,
appellant was working part-time limited duty with restrictions, and at the time of his
November 5, 2010 and November 28, 2011 recurrences, he was working full-time limited duty
with restrictions. He does not allege and the record does not reflect that any of his light-duty job
requirements had changed. Rather, appellant attributes his disability on the claimed dates of
recurrence to his employment-related residuals such that he could not perform the light-duty job
requirements. The Board has reviewed the medical record and finds no reasoned opinion to
support his claims that he sustained a change in his accepted medical conditions on
September 15, 2009, November 5, 2010, or November 28, 2011 to substantiate his claims of total
disability.
With regard to the claimed recurrence of September 15, 2009, appellant returned to work
on August 3, 2009 working a part-time limited-duty position with restrictions. OWCP’s
procedures provide that if a claim of recurrence of disability is made within 90 days or less

3

20 C.F.R. § 10.5(x).

4

Terry R. Hedman, 38 ECAB 222 (1986).

10

following the first return to duty, the focus is on disability, rather than causal relationship.5
There is, however, no medical evidence of record showing how or why the accepted right
elbow/forearm contusion and injury to the right ulnar nerve objectively worsened such that
appellant could not work as of September 15, 2009.
On September 15, 2009 Dr. Shah took appellant off work due to right elbow tendinitis.
On October 22 and November 27, 2009 he recommended that appellant stay off work due to
carpal tunnel syndrome, right tendinitis, and paresthesia. Medical notes from November 27,
2009 referred to appellant’s right elbow pain. While Dr. Shah recommended that appellant stay
off work from September 16 until December 29, 2009, he provided no detailed information or
medical rationale to support his conclusion. He did not offer an explanation as to how the
accepted conditions of contusion of right elbow and forearm and injury to the right ulnar nerve
had worsened to the point where appellant could not perform restricted part-time work. While
Dr. Shah notes appellant’s complaints of right elbow pain, subjective complaints of pain, without
other significant medical findings, are insufficient to establish his claim. The Board has held that
the mere diagnosis of pain does not constitute the basis for payment of compensation.6
Dr. Shah’s diagnosis of carpal tunnel syndrome, which is not supported by any diagnostic
testing, has not been accepted by OWCP. While he opined in his December 31, 2009 report that
appellant’s conditions of right elbow tendinitis and right carpal tunnel syndrome occurred from
the April 1, 2009 work accident, no medical rationale was provided for his opinion.
Reports from Dr. Rombough, contemporaneous to the September 15, 2009 claimed
recurrence, do not address appellant’s condition at the time of the claimed recurrence of
disability. They also fail to show an objective worsening of the accepted work-related conditions
of right elbow contusion and right elbow ulnar nerve injury.
With regard to the November 5, 2010 recurrence claim, there is no medical evidence
contemporaneous to appellant’s work stoppage to support that any of the accepted work-related
conditions had objectively worsened such that he could not work as of November 5, 2010.
Additionally, as noted by Drs. Shaw and Rombough, appellant also had intervening injuries from
shoveling snow and turning his head while praying.
OWCP accepted a herniated cervical disc condition on November 30, 2011. In his
November 8, 2010 sick slip, Dr. Rombough indicated that appellant could not work for one
month due to cervical strain. However, he offered no medical rationale as to how the cervical
strain was causally related to the April 1, 2009 work incident. In his November 10, 2010 report,
Dr. Rombough noted the snow shoveling incident, but not the prayer incident which appellant
had claimed. He concluded that appellant “sustained an injury to his right upper extremity which
resulted in cervical disc herniation, right medial and lateral epicondylitis, right bicipital
tendinitis, and right carpal tunnel syndrome, all directly related to the accident.” Dr. Rombough
did not specifically address how the accepted conditions, including cervical herniation, caused
disability as of November 5, 2010.

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500(5)(a) (June 2013).

6

Robert Broome, 55 ECAB 339 (2004).

11

With regard to the November 28, 2011 recurrence claim, the record indicates that
appellant stated that he did poorly the past month at his limited-work position desk job and asked
Dr. Secoy for a medical leave from work. Medical reports from Dr. Secoy dated November 17,
2011 through February 24, 2012 were received along with testing and discharge medicals from
the emergency department dated November 28, 2011 and reports from Dr. Shah dated January 3
and 19, 2012. The November 28, 2011 discharge notes and testing from the emergency
department are insufficient to establish appellant’s recurrence claim as they offer no opinion as
to his claim of total disability. They merely rely on appellant’s subjective complaints. The
reports from Dr. Shah are also insufficient to establish appellant’s claim as the claimed
recurrence of November 28, 2011 is not mentioned.
The reports from Dr. Secoy fail to support that any of the accepted work-related
conditions had objectively worsened such that appellant could not work as of
November 28, 2011. They also fail to establish any medical condition causally related to the
April 1, 2009 work injury. Dr. Secoy noted in his December 1, 2011 report that appellant was
released to return to work on November 3, 2011, but he had difficulties at work due to the neck
pain and right hand weakness. Appellant was advised to stay off work “until betterment of his
injury conditions,” which he opined were due to the April 1, 2009 work injury. However,
Dr. Secoy failed to state what difficulties appellant was having at work such that he could not
perform his limited duties or how the herniated neck pain had worsened such that he was unable
to perform his duties. He further offered no rationale as to how appellant’s right hand weakness
was causally related to the April 1, 2009 work injury. In his January 12, 2012 letter, Dr. Secoy
indicated that he saw appellant on November 17, 2011 and that he took Gabapentin 100 mg and
Tramadol at work to perform his routine duties. He noted on December 1, 2011 that appellant
returned to the office where a thorough examination was performed. Appellant told Dr. Secoy
that Mobic 7.5 mg was not helping his injury and explained the events of the November 28, 2011
work stoppage. Dr. Secoy stated that there was no new injury sustained, only the exacerbation of
existing injury. He concluded that the exacerbation of appellant’s workman’s compensation
injury and noneffect of Mobic led appellant to go to the emergency room. Based on his
examination, Dr. Secoy stated that there was no new injury to appellant’s neck, right shoulder,
right elbow, and right wrist on November 28, 2011 and opined that it was the continuation of the
existing workers’ compensation injury. He, however, provided no objective findings or medical
rationale as to what work factors exacerbated appellant’s accepted work conditions or why he
could not perform his work duties. Dr. Secoy further provided no explanation as to why
appellant’s accepted work conditions caused him to perform poorly and had worsened to the
point he stopped work on November 28, 2011. Thus, these reports are insufficient to establish
appellant’s claim.
Dr. Secoy stated in an October 4, 2012, report that he was treating appellant for multiple
conditions stemming from the April 1, 2009 injury which were: cervical radiculopathy, right
lateral epicondylitis, right bicipital tendinitis, right carpal tunnel syndrome, and left
supraspinatus tendon undersurface partial tear. He stated that it was clear appellant sustained
multiple injuries at work and these injuries aggravated or worsened on November 28, 2011 while
photocopying, leading him to visit the emergency room. Dr. Secoy opined that, based on the
nature of appellant’s injury, it was better to stay off from work rather than aggravate the injuries
again and he advised appellant to stay off from work. However, he provided no examination
findings or medical rationale with objective evidence to support that the conditions he was
12

treating were causally related to the April 1, 2009 work injury. Dr. Secoy further provided no
rationale or explanation as to how those conditions were aggravated or worsened on
November 28, 2011 while appellant was at work. Thus, his report is insufficient to establish that
appellant was incapable of performing limited-duty work and that his condition had materially
changed to the point he was disabled on September 15, 2009, November 5, 2010, and
November 28, 2011.
In several reports, Dr. Shah concluded that appellant sustained multiple injuries as a
result of the April 1, 2009 work injury and his condition has worsened due to work conditions.
However, he does not provide a rationalized explanation of how appellant’s condition worsened
as a result of his working conditions or what the working conditions were. Dr. Shah further does
not mention the snow shoveling or praying incidents or provide any objective findings to show
that the accepted medical conditions worsened on any of the claimed dates of recurrence, which
would preclude appellant from working. While he subsequently opines in 2012 reports that
appellant’s problems with his neck, right shoulder, right elbow, and right wrist are the result of
the April 1, 2009 work injury and that his injury worsened due to work conditions, Dr. Shah
appears to base his opinion on the fact that appellant had never had any medical problems in
those areas prior to the work injury. The Board had held that an opinion that a condition is
causally related because the employee was asymptomatic before the incident is insufficient,
without supporting rationale, to establish causal relation.7 A physician must provide a narrative
description of what happened on the date of the claimed traumatic event so as to determine
whether he or she is relying on a proper history of injury.8 Medical conclusions unsupported by
rationale are of little probative value and are insufficient to satisfy the causal relationship
element of appellant’s burden of proof.9
The remaining medical reports of record, which include reports from Dr. Singh,
Dr. Shafi, Dr. Lu, and Dr. Badarinath are insufficient to establish appellant’s inability to return to
work or that his accepted conditions have materially changed to the point he was disabled on
September 15, 2009, November 5, 2010, or November 28, 2011. They neither discuss the
claimed dates of recurrence, nor explain how the diagnostic test results and objective medical
evidence, which include additional left and right shoulder conditions, are causally related to
either the April 1, 2009 work injury or factors of appellant’s employment. While Dr. Badarinath
opines in the majority of his reports that appellant’s pain is the result of the April 1, 2009 work
injury, he provides no medical rationale with objective evidence to support his opinion.
Furthermore, he fails to mention any causally related disability as a result of the claimed
recurrences. No supported and substantiated medical opinion is of record which suggests that
appellant’s shoulder conditions arose as a result of either the claimed recurrences or the accepted
work incident of April 1, 2009.
The other medical reports of record fail to mention any of the alleged recurrences of
September 15, 2009, November 5, 2010, and November 28, 2011 or support an objective
7

See John F. Glynn, 53 ECAB 562 (2002).

8

See John W. Montoya, 54 ECAB 306 (2003).

9

Ceferino L. Gonzalez, 32 ECAB 1591 (1981).

13

worsening of the accepted conditions. They also fail to offer a well-rationalized opinion as to
why appellant’s other diagnosed conditions are causally related to the April 1, 2009 work injury.
As previously noted, evidence from physical therapists and diagnostic testing of record
are insufficient to establish appellant’s claim. Appellant’s statements and evidence pertaining to
other claims such as EEOC and OPM are not relevant to the issues of claimed recurrent
disability.
Appellant has submitted no probative medical opinion evidence to support his three
recurrence claims. The medical evidence of record is unsupported by rationalized medical
evidence to demonstrate that the claimed periods of total disability were caused, precipitated,
accelerated, or aggravated by the accepted injury or to explain the nature of the relationship
between his current conditions and his accepted injury.10 Accordingly, the Board finds that
appellant has not met his burden of proof.
On appeal, appellant contends that he was injured at work and his physicians have
provided a detailed account of his injuries and diagnosed conditions in relation to his claimed
recurrences. As explained above, there is no probative medical opinion evidence to establish that
he either had a material change in his accepted conditions due to the claimed recurrences of
September 15, 2009, November 5, 2010, or November 28, 2011 or a new condition arising out of
the April 1, 2009 work incident.
LEGAL PRECEDENT -- ISSUE 2
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.11 To establish a causal relationship between the
condition claimed, as well as any attendant disability and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.12 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.13 Rationalized medical evidence is evidence which includes a physician’s rationalized
medical opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale, explaining the nature

10

A.M., Docket No. 09-1895 (issued April 23, 2010) (when a claimant stops work for reasons unrelated to the
accepted employment injury, there is no disability within the meaning of FECA).
11

Jaja K. Asaramo, 55 ECAB 200 (2004).

12

Jennifer Atkerson, 55 ECAB 317 (2004).

13

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.14
Neither the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.15
ANALYSIS -- ISSUE 2
OWCP denied appellant’s request to expand his claim to include injury to his shoulders,
right carpal tunnel, and other conditions not accepted by OWCP. The issue is whether he has
met the burden of proof to establish that his diagnosed conditions are causally related to his
accepted injury. The Board finds that appellant has not met his burden of proof.
While Dr. Shah, as early as July 31, 1999 diagnosed carpal tunnel syndrome and
tendinitis of the right elbow, he never offered a rationalized medical explanation as to the
objective basis of these diagnoses and how the April 1, 2009 incident in which appellant hit his
right arm/elbow against his desk would have caused these conditions. He never explained the
significance of the October 15, 2009 MRI scan of the right elbow which showed only minimal
edema, and the October 22, 2009 MRI scan of the right wrist which showed old styloid fracture
and mild tenosynovitis of the carpal tendon. As such Dr. Shah’s opinion is of limited probative
value.
Similarly, Dr. Rombough diagnosed cervical disc herniation, right bicipital tendinitis,
right medial and lateral epicondylitis, and right carpal tunnel syndrome. While he concluded on
November 10, 2010 that these conditions were due to the April 1, 2009 incident, he never
explained with medical rationale, the basis of his opinion. Dr. Rombough did note in this report
appellant’s history regarding the snow shoveling incident, but did not explain how the diagnosed
conditions were physiologically caused by the elbow bump on April 1, 2009 as opposed to this
new incident. In his October 23, 2012 report, he noted no history of trauma since the original
workers’ compensation accident. Dr. Rombough provided an impression of a combination of
cervical radiculopathy, ulnar nerve entrapment, and bicipital tendinitis and noted the MRI scan
of left shoulder showed a partial undersurface tear of the rotator cuff. He opined that most of
appellant’s symptoms in the left shoulder were due to bicipital tendinitis. Dr. Rombough,
however, indicated multiple diagnoses which OWCP has not accepted and he offered no medical
rationale or explanation as to how those diagnosed would have been caused by the April 1, 2009
work incident. Furthermore, there is no mention of either the December 2009 snow shoveling
incident or the August 15, 2010 praying incident.16 Thus, this report is insufficient to establish a
basis for expansion of appellant’s claim. Dr. Rombough additionally does not offer any opinion
on any of the recurrence claims or discuss appellant’s ability to perform any of the limited-duty

14

Leslie C. Moore, 52 ECAB 132 (2000).

15

Ernest St. Pierre, 51 ECAB 623 (2000).

16

See John W. Montoya, supra note 8.

15

functions of his position when he stopped work on September 15, 2009, November 5, 2010, and
November 28, 2011.
In his January 12, 2012 report, Dr. Secoy diagnosed left shoulder injury, due to overuse
of appellant’s left hand following his right hand injury. With respect to consequential injuries,
the Board has stated that where an injury is sustained as a consequence of impairment related to
an employment injury, the new or second injury, even though nonemployment related, is
deemed, because of the chain of causation to arise out of and in the course of employment.17
Dr. Secoy, however, provided no history of how appellant used his left hand to cause a left
shoulder injury. This explanation is especially important given appellant’s work status following
the April 9, 2009 injury.
For the reasons discussed above, the medical reports from appellant’s other treating
physicians, including Dr. Shafi and Dr. Badarinath, fail to provide a well-rationalized medical
opinion with objective evidence supporting how the additional medical conditions were caused,
precipitated, or aggravated by the April 1, 2009 work injury or his duties of federal employment.
Medical reports not containing rationale on causal relation are entitled to little probative value
and are generally insufficient to meet an employee’s burden of proof.18
Finally, the Board notes that Dr. Lu in his November 6, 2013 report stated that the
abnormal findings on appellant’s shoulder MRI scan may be age appropriate. He also noted that
appellant’s physical examination revealed pain out of proportion to his radiologic findings.
Dr. Lu concluded that his examination was nonspecific for a single pathology.
The Board finds that appellant has not met his burden of proof to establish any additional
conditions causally related to his accepted work injury. Therefore, OWCP properly denied his
request to expand his claim as alleged.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of disability on
September 15, 2009, November 5, 2010, or November 28, 2011 causally related to his April 1,
2009 employment injury. The Board also finds that he has not met his burden of proof to expand
the accepted conditions in this claim.

17

See Kathy A. Kelley, 55 ECAB 206 (2004).

18

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

16

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 23, 2014 is affirmed.
Issued: June 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

17

